Case 6:18-cv-01313-RBD-GJK Document 28 Filed 04/09/19 Page 1 of 3 PageID 182



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

CHRISTIAN CARE MINISTRY, INC.,
a Florida Not For Profit Corporation,

       Plaintiff,                                    CASE NO.: 6:18-cv-1313-Orl-37-GJK

v.

SURECO INSURANCE AGENCY, INC.,
a California corporation; SURECO
HEALTH AND LIFE INSURANCE
AGENCY, INC., a California corporation;
SURECARE, INC., a California
corporation; and JOHN DOES 1 – 10,

      Defendants.
__________________________________/

       AGREED MOTION FOR MODIFICATION OF CASE MANAGEMENT AND
     SCHEDULING ORDER REGARDING EXPERT DISCLOSURE DEADLINES AND
                  MEMORANDUM IN SUPPORT THEREOF

       Plaintiff, CHRISTIAN CARE MINISTRY, INC. (“CCM”), by and through its undersigned

counsel, hereby moves for a modification of the Case Management and Scheduling Order dated

November 29, 2018 (Doc. No. 23) regarding expert disclosure deadlines in this matter, stating in

support thereof as follows:

       1.      On March 7, 2019, the parties to this action attended mediation.

       2.      While progress was made towards resolution of the matter at mediation, the parties

suspended mediation for 30 days to allow for the exchange of documents and information in

furtherance of settlement efforts. Additional time is now needed for this process.

       3.      To allow the parties to continue to focus on resolution attempts, the parties seek to

modify the upcoming expert witness disclosure and report deadlines. These deadlines are currently

May 17, 2019 for the Plaintiff and June 21, 2019 for the Defendants.
Case 6:18-cv-01313-RBD-GJK Document 28 Filed 04/09/19 Page 2 of 3 PageID 183



       4.      CCM requests that the Plaintiff’s expert witness disclosure and report deadline be

moved to July 12, 2019, and the Defendants’ expert witness disclosure and report deadline be

moved to August 16, 2019.

       5.      This request does not modify any other dates or deadlines in this matter.

       6.      Defendants have consented to the relief requested in this Motion.

       WHEREFORE, CCM respectfully prays the Court enter an Order modifying the Case

Management and Scheduling Order, setting Plaintiff’s expert witness disclosure and report

deadline as July 12, 2019, and Defendants’ expert witness disclosure and report deadline as August

16, 2019.

DATED: April 9, 2019                         Respectfully submitted,


                                             /s/ Joshua Grosshans, Esq.
                                             Michael J. Beaudine, Esq.
                                             Florida Bar No. 0772763
                                             Lori T. Milvain, Esq.
                                             Florida Bar No. 0116660
                                             Joshua D. Grosshans, Esq.
                                             Florida Bar No.: 35828
                                             beaudine@lseblaw.com
                                             lmilvain@lseblaw.com
                                             josh@lseblaw.com
                                             Latham, Shuker, Eden & Beaudine, LLP
                                             111 N. Magnolia Ave., Suite 1400
                                             Orlando, Florida 32801
                                             Tel.: (407) 481-5800
                                             Fax: (407) 481-5801
                                             - AND -
                                             Joseph C. Daniels, Esq.
                                             jdaniels@shermanhoward.com
                                             Sherman & Howard LLC
                                             633 17th Street, Suite 3000
                                             Denver, CO 80202
                                             Tel.: (303) 299-8204
                                             Fax: (303) 298-0940
                                             Attorneys for Plaintiff, Christian Care Ministry, Inc.


                                                2
Case 6:18-cv-01313-RBD-GJK Document 28 Filed 04/09/19 Page 3 of 3 PageID 184



                     CERTIFICATE OF GOOD FAITH CONFERENCE

        I HEREBY CERTIFY that prior to the filing of this Motion, Counsel for the Plaintiff

conferred with Counsel for the Defendants and Counsel for the Defendants has consented to the

relief requested in this Motion.

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 9, 2019, a true and correct copy of the foregoing was

filed with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

filing to:

        Joseph J. Weissman, Esq.
        Johnson Pope Bokor Ruppel & Burns LLP
        401 E Jackson St., Suite 3100
        Tampa, FL 33602-5228
        Tel: (813) 225-2500
        Fax: (813) 223-7118
        josephw@jpfirm.com


                                            /s/ Joshua Grosshans
                                            Joshua Grosshans, Esq.




                                               3
